Following the filing on May 12,1972 of the court’s opinion and on March 12,1973 of the report of the opinion, findings of fact and recommended conclusion of law on the remand issues by the assigned Trial Judge, and a stipulation of settlement filed June 14, 1973 accepting the court’s determination of the amount of just compensation of $631,800 with interest and also accepting the sum of $117,951.30 as found and recommended by the Trial Judge as the reasonable amount of attorney, appraisal and engineering fees actually incurred by plaintiff because of the proceedings in this case and agreeing to entry of judgment accordingly, the court, by order dated June 22, 1973, entered judgment for plaintiff for $631,800 with interest on such sum as a part of just compensation at the rate of 4% per annum from July 23, 1963 until paid, and in the further sum of $117,951.30 as reasonable attorney, appraisal and engineering fees actually incurred by plaintiff because of said proceedings. The court further ordered that plaintiff may obtain payment of the judgment only upon tender of a deed to its land involved herein in such form as the Attorney General may deem necessary to assure defendant a valid fee simple title thereto.